Title: [Diary entry: 21 October 1781]
From: Washington, George
To: 

21st. The prisoners began their March & set out for the Fleet to pay my respects, & offer my thanks to the Admiral for his important Services and to see if he could not be induced to further co-operations before his final departure from this Coast. Despairing from the purport of my former conferences with him, & the tenor of all his letters, of obtaining more than a Convoy, I contented myself with representing the import, consequences and certain prospect of an attempt upon Charles town and requesting if his orders or other Engagements would not allow him to attend to that great object, that he would nevertheless transport a detachment of Troops to, & cover their debarkation at Wilmington that by reducing the enemy’s post there we might give peace to another State with the Troops that would afterwards join the Southern army under the Command of Majr. Genl. Greene. Having promised the Command of the detachment destined for the Enterprize against Wilmington to the Marqs. de la Fayette in case he could engage the Admiral to convey it & secure the debarkation I left him on Board the Ville de Paris to try the force of his influence to obtain these.  